DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II and Subspecies II and claims 1-27 in the reply filed on 9/9/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 4, 20, and 21, the limitation, “timer configured to measure an elapsed time that enables the controller to determine whether… time… elapsed,” is confusing because it is not clear what is included in the meaning of the phrase that enables the controller. For examination purposes, the above limitation is interpreted as ‘-- that assists the controller --’.   Appropriate correction is required.
Claim 22 are also rejected by virtue of being dependent upon the rejected base claim.

In claims 5, 8, and 23, the limitation, “HVAC system is actively or not actively conditioning air,” is confusing because it is not clear what is considered active and non-active conditioning of air. Does 
Claims 6, 7, and 9 are also rejected by virtue of being dependent upon the rejected base claim.

In claim 19, the limitation, “operating the blower for the predetermined time,” is confusing because there are two blowers mentioned in the claim and it is unclear which of the two blowers is being referred to in the above limitation.
Claims 20-27 are also rejected by virtue of being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miya (JP 2002228281 A).
In regards to claim 1, Miya teaches a control system for a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1), comprising: a sensor (25) configured to detect a concentration .

Claim(s) 1-5, 10, 11, 17-21, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda US (2020/0271344 A1).
In regards to claim 1, Ikeda teaches a control system for a heating, ventilation, and/or air conditioning (HVAC) system (see figs. 1-2 and abstract), comprising: a sensor (sensors 83a, 83b) configured to detect a concentration of refrigerant in air (concentration of refrigerant leak, see paragraph 34); and a controller (90) configured to: receive feedback from the sensor (see fig. 2) indicative of the concentration of refrigerant in air (sensors 83 measure refrigerant leak amount); determine that the concentration of refrigerant in air is less than a threshold value (refrigerant concentration detect by sensors 83 at 1/10 or 1/20 of the lower flammable limit, which are less than the lower flammable limiter, and less than 1/5 or 1/10 of the lower flammable limits, respectively, see paragraphs 34-35); determine that the HVAC system is in an operating mode (controller controls the air conditioning system in a cooling operation or refrigerant retrieval operation, see fig. 5); and operate a blower of the HVAC system (fans 16 and 22 driven in cooling and at the start of leak amount reduction modes, see figs. 5, and 9) for a predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant 
In regards to claim 2, Ikeda teaches that the predetermined time period is a first predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29), and wherein the controller is configured to: determine that the HVAC system is in a non-operating mode (compressor 10 is stopped in the refrigerant transfer operation, see fig. 5); and operate the blower of the HVAC system for a second predetermined time period (fan 22 operated during outflow prevention operation, see figs. 5, 9 and paragraphs 56, 61 and 29), after a time delay period (after a time Ts passed during refrigerant transfer operation, see figs. 5 and 9) based on the determinations that the concentration of refrigerant in air is less than the threshold value (less than 1/5 or 1/10 of the lower flammable limit) and that the HVAC system is in the non-operating mode (after compressor stopped during refrigerant transfer operation and outflow prevention operation, see fig. 5 and paragraphs 27, 39).
In regards to claim 3, Ikeda teaches that the controller includes an extended system-off timer (92) communicatively coupled to the controller (see fig. 2) and configured to measure an elapsed time (see paragraph 38) that enables the controller to determine whether the second predetermined time period has elapsed (after set time Ts has elapsed, the controller determines ends the outflow prevention operation at ST17, see fig. 9 and paragraph 71, which represents the end of the second predetermined time period) and whether the time delay period has elapsed (time Ts has elapsed, see paragraph 69).
In regards to claim 2, Ikeda teaches that the predetermined time period is a first predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29), and wherein the controller is configured to: determine that the HVAC system is in a non-operating mode (compressor 10 is stopped in the refrigerant transfer operation, see fig. 5); and operate the blower of the HVAC system for a second 
In regards to claim 3, Ikeda teaches that the controller includes an extended system-off timer (92) communicatively coupled to the controller (see fig. 2) and configured to measure an elapsed time (see paragraph 38) that enables the controller to determine whether the second predetermined time period has elapsed (whether time Ts has elapsed, see paragraphs 78, and 68-69) and whether the time delay period has elapsed (whether time taken by the program of the controller to determine if the heat-source-side heat exchanger 12 does or does not have space to store refrigerant and shut the compressor 10 off has elapsed and whether time Ts has started, see paragraphs 68-69 and fig. 9).
In regards to claim 4, Ikeda teaches that the controller includes a normal system operation timer (92) communicatively coupled to the controller (see fig. 2) and configured to measure an elapsed time (see paragraph 38) that enables the controller to determine whether the predetermined time period has elapsed (whether time Ts has elapsed, see paragraphs 78, and 68-69; Also determine whether each of the refrigerant retrieval, transfer or outflow prevention operations had ended, see fig. 9, where the end of the operation represents the time taken to perform the operation) and wherein the controller is configured to reset the normal system operation timer (90 sets the time Ts and resets time Ts at the beginning of every refrigerant transfer operation, see fig. 9 and paragraphs 40, 68) after operating the blower for the predetermined time period (after one transfer operation at ST13 and returning to ST13 via steps ST14, negative response at ST15 and negative response at ST12, see fig. 9).
In regards to claim 5, Ikeda teaches that the controller is configured to: determine that the concentration of the refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); determine that the HVAC system is actively conditioning air (compressor is driven under refrigerant retrieval operation, see fig. 5 and paragraphs 51, 37); and suspend operation of a compressor of the HVAC system and an outdoor fan of the HVAC system (compressor stopped and fan 16 stopped in outflow prevention operation, see fig. 5 and paragraphs 61, 37) based on the determinations that the concentration of refrigerant in air is greater than the threshold value and that the HVAC system is actively conditioning air (refrigerant leak detection by sensors 83 while the refrigerant leak amount increases in the early stages of leak-amount reduction mode, and the refrigerant retrieval operation precede, affect and bring about the outflow prevention operation, where the compressor and outdoor fan are stopped, see figs. 5, 9; and paragraphs 61, 37, and 35).
In regards to claim 10, Ikeda teaches that the controller (90) is configured to resume normal operation of the HVAC system (cooling or heating operations by apparatus 100, see figs. 3-5) and continue to receive feedback from the sensor (leak detection sensors 83 detect refrigerant leak and the controller determines the refrigerant leak, see paragraph 34) after operating the blower for the predetermined time period (apparatus 100 is operated in cooling, and heating operation modes, before and after the end of the leak-amount reduction mode, see fig. 9 and paragraphs 22, 26 and 37).
In regards to claim 11, Ikeda teaches a refrigerant leak management system for a heating, ventilation, and/or air conditioning (HVAC) system (see figs. 1-2, 5, 9 and abstract), comprising: a sensor (sensors 83a, 83b) configured to detect a concentration of refrigerant in air (concentration of refrigerant leak, see paragraph 34); a timer (92, see paragraph 38); and a controller (90) including a processor (91, 93) that is communicatively coupled to the sensor and the timer (see fig. 2), wherein the controller is 
In regards to claim 17, Ikeda teaches that the controller is configured to reset the timer (90 sets the time Ts and resets time Ts at the beginning of every refrigerant transfer operation, see fig. 9 and paragraphs 40, 68) after operating the blower for the predetermined time period (after one transfer operation at ST13 and returning to ST13 via steps ST14, negative response at ST15 and negative response at ST12, see fig. 9) and resume normal operation of the HVAC system (cooling or heating operations by apparatus 100, see figs. 3-5) after operating the blower for the predetermined time period (apparatus 100 is operated in cooling, and heating operation modes, before and after the end of the leak-amount reduction mode, see fig. 9 and paragraphs 22, 26 and 37).
In regards to claim 18, Ikeda teaches that the operating mode is a cooling mode (cooling operation, see figs. 5, 9 and paragraph 67).
In regards to claim 19, Ikeda teaches a heating, ventilation, and/or air conditioning (HVAC) system (see figs. 1-2 and abstract), comprising: a sensor (sensors 83a, 83b) configured to detect a 
In regards to claim 20, Ikeda teaches that the controller includes a normal system operation timer (92) communicatively coupled to the controller (see fig. 2) and configured to measure an elapsed time (see paragraph 38) that enables the controller to determine whether the predetermined time period has elapsed (whether time Ts has elapsed, see paragraphs 78, and 68-69; Also determine whether each of the refrigerant retrieval, transfer or outflow prevention operations had ended, see fig. 9, where the end of the operation represents the time taken to perform the operation) and wherein the controller is configured to reset the normal system operation timer (90 sets the time Ts and resets time Ts at the beginning of every refrigerant transfer operation, see fig. 9 and paragraphs 40, 68) after operating the blower for the 
In regards to claim 21, Ikeda teaches that the predetermined time period is a first predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29), and wherein the controller is configured to: determine that the HVAC system is in a non-operating mode (compressor 10 is stopped before entering the refrigerant transfer operation, see paragraph 68 and fig. 5); and operate the blower of the HVAC system for a second predetermined time period (fan 22 operated during refrigerant transfer operation for time Ts, see paragraphs 68-69 and figs. 5, 9), after a time delay period (after a time taken by the program of the controller to determine if the heat-source-side heat exchanger 12 does or does not have space to store refrigerant and shut the compressor 10 off, see paragraph 68 and fig. 9) based on the determinations that the concentration of refrigerant in air is less than the threshold value (less than 1/5 or 1/10 of the lower flammable limit) and that the HVAC system is in the non-operating mode (after compressor stopped during refrigerant transfer operation and outflow prevention operation, see fig. 5 and paragraphs 27, 39), wherein the HVAC system comprises an extended system-off timer (92) communicatively coupled to the controller (see fig. 2) and configured to measure an elapsed time (see paragraph 38) that enables the controller to determine whether the second predetermined time period has elapsed (whether time Ts has elapsed, see paragraphs 78, and 68-69).
In regards to claim 21, Ikeda teaches that the predetermined time period is a first predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29), and wherein the controller is configured to: determine that the HVAC system is in a non-operating mode (compressor 10 is stopped in the refrigerant transfer operation, see fig. 5); and operate the blower of the HVAC system for a second predetermined time period (fan 22 operated during outflow prevention operation until the controller ends the outflow prevention operation at ST17, see figs. 5, 9 and paragraphs 56, 61 and 29), after a time delay period (after a time Ts passed during refrigerant transfer operation, see figs. 5 and 9 and paragraph 68) enables the controller to determine whether the second predetermined time period has elapsed (after set time Ts has elapsed, the controller determines ends the outflow prevention operation at ST17, see fig. 9 and paragraph 71, which represents the end of the second predetermined time period).
In regards to claim 23, Ikeda teaches a compressor (10) and an outdoor fan (16), each communicatively coupled to the controller (see fig. 2), wherein the controller is configured to: determine that the concentration of refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); determine that the HVAC system is actively conditioning air (compressor is driven under refrigerant retrieval operation, see fig. 5 and paragraphs 51, 37); and suspend operation of the compressor and the outdoor fan (compressor stopped and fan 16 stopped in outflow prevention operation, see fig. 5 and paragraphs 61, 37) in response to the determination that the concentration of refrigerant in air is greater than the threshold value and that the HVAC system is actively conditioning air (refrigerant leak detection by sensors 83 while the refrigerant leak amount increases in the early stages of leak-amount reduction mode, and the refrigerant retrieval operation precede, affect and bring about the outflow prevention operation, where the compressor and outdoor fan are stopped, see figs. 5, 9; and paragraphs 61, 37, and 35).
In regards to claim 26, Ikeda teaches that, when active, the blower is configured to direct air to the controlled space (to the indoor space, see paragraph 71) to dilute leaked refrigerant within an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claim 5 above and further in view of Kinoshita (US 2012/0023989 A1).
In regards to claim 6, Ikeda teaches that the controller is configured to operate the blower at a speed (fan 22 driven) for a predetermined period (until the end of outflow prevention operation and ending of leak amount reduction mode, see fig.9 and paragraph 65) after suspending operation of the compressor and the outdoor fan (see outflow prevention operation, where compressor 10 and outdoor fan 16 are stopped, see fig. 5 and paragraphs 61, 37).
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating and deactivating the blower for predetermined number of cycles as taught by Kinoshita in the outflow prevention operation, where compressor and outdoor fan were in a stopped state, of Ikeda in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).
In regards to claim 7, Ikeda teaches that the controller is configured to operate the blower at a speed (fan 22 driven) until input is received (until the end of outflow prevention operation input from step ST16 and ending of leak amount reduction mode, see step ST17, fig.9 and paragraph 65) after suspending operation of the compressor and the outdoor fan (see outflow prevention operation, where compressor 10 and outdoor fan 16 are stopped, see fig. 5 and paragraphs 61, 37), where the input indicates a manual reset (this is an intended use limitation, see MPEP 2111; the input received by the controller at steps ST16, 17 and the program of fig. 9 can be considered an assignment/representation of a manual reset).
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Kinoshita teaches an indoor fan (42) which is cyclically activated and deactivated (stopping and operating the fan 42 at level LL, see figs. 22, 27; fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation control, high pressure stability at step S87, see fig. 27 and the end of time measured by timer count, see paragraphs 216, 220) until an input indicative of reset (by a positive response at step S87 which directs the program to end the high temperature air discharge initiation control, see fig. 27).

In regards to claim 11, Ikeda teaches a refrigerant leak management system for a heating, ventilation, and/or air conditioning (HVAC) system (see figs. 1-2, 5, 9 and abstract), comprising: a sensor (sensors 83a, 83b) configured to detect a concentration of refrigerant in air (concentration of refrigerant leak, see paragraph 34); and a controller (90) including a processor (91, 93) that is communicatively coupled to the sensor and the timer (see fig. 2), wherein the controller is configured to: receive feedback from the sensor (see fig. 2) indicative of the concentration of refrigerant in air (sensors 83 measure refrigerant leak amount); determine that the concentration of refrigerant in air is less than a threshold value (refrigerant concentration detect by sensors 83 at 1/10 or 1/20 of the lower flammable limit, which are less than the lower flammable limiter, and less than 1/5 or 1/10 of the lower flammable limits, respectively, see paragraphs 34-35); determine that the HVAC system is in an operating mode (controller controls the air conditioning system in a cooling operation or refrigerant retrieval operation, see fig. 5); and operate a blower of the HVAC system (fans 16 and 22 driven in cooling and at the start of leak amount reduction modes, see figs. 5, and 9) for a predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29; Also fan 22 operated for time Ts, see fig. 9 and paragraph 69) based on the determinations that the concentration of refrigerant in air is less than the threshold value (less than 1/5 or 1/10 of the lower flammable limit) and that the HVAC system is in the operating mode (see fig. 5 and paragraphs 27, 39).

Kinoshita teaches a timer (95), which monitors an elapsed time (see paragraph 99) until a predetermined time period (for 10 seconds, 30 seconds or 10 minutes, see paragraphs 139, 170, and 217); wherein the controller is configured to operate a blower of the HVAC system (fan 42 driven during high temperature air discharge initiation control, see figs. 22 and 27) for the predetermined time period (fan 42 operated for 10 seconds and 30 seconds, see figs. 22, 27 and paragraphs 216-217).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a timer as taught by Kinoshita to the system of Ikeda to measure time for various controls and to have reprogrammed the controller of Ikeda by allowing the timer to monitor elapsed time until the predetermined time period during with the blower is operated as taught by Kinoshita in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).
In regards to claim 12, Ikeda teaches that the refrigerant leak management system includes an extended system-off timer (92) communicatively coupled to the processor (see fig. 2), and wherein the controller (90) is configured to: determine that the HVAC system is not in the operating mode (compressor 10 is stopped in the refrigerant transfer operation, see fig. 5); determine, based on input from the extended system-off timer (based on the start of the Ts time period, refrigerant transfer operation begins, see paragraph 68 and fig. 9), that the HVAC system has been inactive for a threshold wait time (compressor stopped for Ts time period, see fig. 5 and paragraphs 68-69); and operate the blower for a second predetermined time period (fan 22 operated during refrigerant outflow prevention operation, see figs. 5, 9 and paragraphs 56, 61 and 29), based on the determinations that the concentration of refrigerant in air is less than the threshold value (less than 1/5 or 1/10 of the lower flammable limit) and that the HVAC system has been inactive for the wait time (after compressor stopped during refrigerant transfer operation for time Ts, see figs. 5, 9 and paragraphs 27, 39, and 68).

Kinoshita teaches that the timer (95) is a normal system operation timer (keeping count of the normal various controls performed by the system, see paragraph 99) and the predetermined time period is a first predetermined time period (first time period where the fan operates at speed LL, see fig. 22 and paragraphs 214-215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ikeda as modified by providing a normal system operation timer for measuring a first predetermined time period as taught by Knoshita in order to provide a stable start to the system while maximizing control at a start of an operation (see fig. 22, Kinoshita).
In regards to claims 13 and 14, Ikeda teaches that the controller is configured to: determine that the concentration of the refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); and the controller is configured to operate the blower at a speed (fan 22 driven) for a predetermined period (until the end of outflow prevention operation and ending of leak amount reduction mode, see fig.9 and paragraph 65).
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Kinoshita teaches an indoor fan (42) which is cyclically activated for a period and deactivated for a period (stopping and operating the fan 42 at level LL, see figs. 22, 27 and paragraphs 216-217) until a stop condition is satisfied, where the stop condition is a number cycles (fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation control, high pressure stability at step S87, see fig. 27 and the end of time measured by timer count, see paragraphs 216, 220; Also until 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating the blower for a period and deactivating the blower for a period until a stop condition is satisfied as taught by Kinoshita as part of the leak mitigation and detection system of Ikeda in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).
In regards to claims 13 and 15, Ikeda teaches that the controller is configured to: determine that the concentration of the refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); and the controller is configured to operate the blower at a speed (fan 22 driven) until input is received (until the end of outflow prevention operation input from step ST16 and ending of leak amount reduction mode, see step ST17, fig.9 and paragraph 65), where the input indicates a manual reset (this is an intended use limitation, see MPEP 2111; the input received by the controller at steps ST16, 17 and the program of fig. 9 can be considered an assignment/representation of a manual reset).
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Kinoshita teaches an indoor fan (42) which is cyclically activated for a period and deactivated for a period (stopping and operating the fan 42 at level LL, see figs. 22, 27 and paragraphs 216-217) until a stop condition is satisfied, where the stop condition is an input indicative of manual reset (fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation control, high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating the blower for a period and deactivating the blower for a period until a stop condition is satisfied as taught by Kinoshita as part of the leak mitigation and detection system of Ikeda in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).
In regards to claim 16, Ikeda teaches that the controller is configured to: determine that the HVAC system is actively conditioning air (compressor is driven under refrigerant retrieval operation, see fig. 5 and paragraphs 51, 37) after determining that the concentration of refrigerant in air is greater than the threshold value (refrigerant leak detection by sensors 83 during the refrigerant retrieval operation while the refrigerant leak amount increases in the leak-amount reduction mode, see figs. 5, 9; and paragraphs 61, 37, and 35); and suspend operation of a compressor of the HVAC system and an outdoor fan of the HVAC system (compressor stopped and fan 16 stopped in outflow prevention operation, see fig. 5 and paragraphs 61, 37) in response to determining that the HVAC system is actively conditioning air (the refrigerant retrieval operation precede, affect and bring about the outflow prevention operation, where the compressor and outdoor fan are stopped, see figs. 5, 9; and paragraphs 61, 37, and 35) and the controller is configured to operate the blower at a speed (fan 22 driven) after suspending compressor and outdoor fan operations (until the end of outflow prevention operation and ending of leak amount reduction mode, see fig.9 and paragraph 65).
However, Ikeda does not explicitly teach cyclically operating the blower.
Kinoshita teaches an indoor fan (42) which is cyclically activated for a period and deactivated for a period (stopping and operating the fan 42 at level LL, see figs. 22, 27 and paragraphs 216-217) until a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating the blower for a period and deactivating the blower for a period until a stop condition is satisfied as taught by Kinoshita as part of the leak mitigation and detection system of Ikeda in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claims 1 and 19 respectively above and further in view of Chen (US 2016/0178229 A1) and Kinoshita (US 2012/0023989 A1).
In regards to claim 8, Ikeda teaches that the controller is configured to: determine that the concentration of the refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); determine that the HVAC system is not actively conditioning air (compressor is stopped, during refrigerant transfer operation, see fig. 5 and paragraphs 51, 37); and the controller is configured to operate the blower at a speed (fan 22 driven) for a predetermined period (until the end of outflow prevention operation and ending of leak amount reduction 
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Chen teaches an indoor fan (114) which is cyclically activated and deactivated (stopping at step 220 and operating the fan 114 at step 216, see fig. 6) based on the determination that the concentration of refrigerant in air is greater than a threshold value (see steps 212, 218, fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating and deactivating the blower based on the refrigerant concentration rising above the threshold as taught by Chen for refrigerant concentration rising above the threshold as taught by Chen in the outflow prevention operation, where compressor and outdoor fan were in a stopped state, of Ikeda in order to effectively mitigate or reverse refrigerant leak and accumulation (see paragraph 41, Chen).
Ikeda is also silent about the number of cycles of the cyclic blower operation.
However, Kinoshita teaches an indoor fan (42) which is cyclically activated and deactivated (stopping and operating the fan 42 at level LL, see figs. 22, 27) for a predetermined number of cycles (fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation control, high pressure stability at step S87, see fig. 27 and the end of time measured by timer count, see paragraphs 216, 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda as modified by modifying the operation 
In regards to claim 24, Ikeda teaches that the controller (90) is configured to: determine that the concentration of refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); suspend normal operation of the HVAC system (compressor stopped and fan 16 stopped in outflow prevention operation, see fig. 5 and paragraphs 61, 37).
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Chen teaches an indoor fan (114) which is cyclically activated and deactivated (stopping at step 220 and operating the fan 114 at step 216, see fig. 6) based on the determination that the concentration of refrigerant in air is greater than a threshold value (see steps 212, 218, fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating and deactivating the blower based on the refrigerant concentration rising above the threshold as taught by Chen for refrigerant concentration rising above the threshold as taught by Chen in the outflow prevention operation, where compressor and outdoor fan were in a stopped state, of Ikeda in order to effectively mitigate or reverse refrigerant leak and accumulation (see paragraph 41, Chen).
Ikeda is also silent about the number of cycles of the cyclic blower operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda as modified by modifying the operation of the blower of Ikeda as modified to cycle for predetermined number of cycles as taught by Kinoshita in the outflow prevention operation of the system of Ikeda as modified in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Chen and Kinoshita as applied to claim 8 above and further in view of Okada (US 2015/0159931 A1).
In regards to claim 9, Ikeda teaches a remote control input unit (see paragraph 36) and the controller (90) configured to: receive input indicative of manual instructions for leak detection and reduction from the user input remote control unit (see paragraphs 36 and 39); and resume normal operation of the HVAC system (cooling or heating operations by apparatus 100, see figs. 3-5) in response to the input (controller 90 operating apparatus 100 in cooling or heating operation modes in response to the input instructions, see paragraph 39).
However, Ikeda does not explicitly teach that the controller is configured to: transmit an alert to a user interface.
Okada teaches a controller (20) and a user interface (communication section 21, display section 22, see fig. 3); where the controller is configured to: transmit an alert to a user interface (leakage detection schedule from the input section 23 of the controller 20 is displayed on the display section 22, see fig. 3 and paragraphs 65, and 67; and error message transmitted by the controller to display at the display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda as modified to transmit an alert about leak detection to the user interface from the controller as taught by Okada for the leak detection in the HVAC system of Ikeda in order to notify the user and maintenance personnel of the possible system error and malfunction and the need to make corrections for smooth operation of the HVAC system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claim 21 above and further in view of Endo (US 2016/0348927 A1).
In regards to claim 22, Ikeda teaches a timer (92) and that the controller (90) is configured to operate a blower of the HVAC system (fans 16 and 22 driven in cooling and at the start of leak amount reduction modes, see figs. 5, and 9) for the second predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29); however Ikeda does not explicitly teach a time switch.
Endo teaches a timer that operates a blower (24) for a set amount of time (see paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a timer that operates a blower as taught by Endo to the HVAC system of Ikeda to activate the blower for the second time period in the HVAC system of Ikeda in order to periodically discharge the leaked refrigerant (see paragraph 49, Endo).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claim 19 above and further in view of Friesen (US 2018/0043295 A1).
In regards to claim 25, Ikeda does not explicitly teach that the controller receives feedback from a motor coupled to the blower to verify that the blower is operational.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda by receiving feedback from a motor coupled to the blower to verify blower operation as taught by Friesen in order to accurately manage the target speed of the fan motor and to determine the amount of current required to reach the target speed (see claims 24-25, Friesen).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claim 19 above and further in view of Chen (US 2016/0178229 A1).
In regards to claim 27, Ikeda teaches that the blower (22) and the sensor (83) are disposed in an air-handling enclosure of the HVAC system (22 and 83 within indoor units 2, which are located in rooms, see paragraph 30 and fig. 1).
However, Ikeda is silent about the sensor being disposed downstream of an evaporator.
Chen teaches that the sensor (150-EC-sensor, see fig. 5) being disposed downstream of an evaporator of the HVAC system (downstream of 126) with respect to airflow (see fig. 5) relative to a flow direction of conditioned air through the air-handling enclosure (see fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor in the HVAC system of Ikeda by positioning the sensor downstream of an evaporator with respect to airflow and relative to a flow direction of conditioned air through the air-handling enclosure as taught by Chen in order to safeguard the occupants of the indoor spaces by detecting refrigerant leak near the air supplied to the occupants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /NELSON J NIEVES/ Primary Examiner, Art Unit 3763